Citation Nr: 1134658	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently rated as 20 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to an effective date prior to January 26, 2004 for a total disability rating based on individual unemployability.  

4.  Entitlement to an initial disability evaluation in excess of 20 percent for status post meniscal repair and partial meniscectomy of the right knee.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a chronic skin rash of the lower extremities.  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder.  

7.  Entitlement to an effective date prior to March 20, 2003 for status post-meniscal repair and partial meniscectomy of the right knee.  

8.  Entitlement to an effective date prior to March 20, 2003 for a chronic skin rash of the lower extremities.  

9.  Entitlement to an effective date prior to January 26, 2004 for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2001, November 2004 and October 2005 from the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The Veteran's claims of entitlement to increased ratings for left knee chondromalacia and arthritis and for a total disability evaluation based on individual unemployability (TDIU) were previously remanded by the Board in January 2004 and all of the claims currently on appeal were previously remanded by the Board in January 2009.  

In the prior Board remand, the issues of entitlement to service connection for a back disorder, entitlement to a special home adaptation grant and entitlement to specially adapted housing were remanded for the issuance of a statement of the case.  Statements of the case were issued in May 2011, denying all of these issues.  Presently, the claims file does not contain an appeal of these issues to the Board (Form 9).  As such, the Board does not presently have jurisdiction over these issues.  

The issues of entitlement to increased disability evaluations for chondromalacia of the left knee, degenerative joint disease of the left knee, and a right knee disability, as well as entitlement to an earlier effective date for TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder is manifested by depression, anxiety, occasional episodes of panic, and a reported suicidal ideation; it is not manifested by reduced reliability and productivity, impaired speech, difficulty in understanding complex commands, impaired memory, impaired judgment, or difficulty in establishing and maintaining effective relationships.  

2.  The Veteran's skin rash of the lower extremities covers less than 5 percent of his total body and his exposed areas.  

3.  A statement received by VA on July 21, 2003 was a clear intent on the part of the Veteran to file a claim of entitlement to service connection for depression.  

4.  A statement made by the Veteran in his February 4, 2002 formal appeal to the Board was a valid informal claim of entitlement to service connection for a right knee disability.  

5.  The record contains no evidence to suggest that the Veteran intended to file a claim for a skin rash prior to March 20, 2003.  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for a skin rash of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2010).  

3.  The criteria for an effective date of July 21, 2003 for the establishment of service connection for major depressive disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

4.  The criteria for an effective date of February 4, 2002 for the award of service connection for a right knee disability have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

5.  The criteria for an effective date prior to March 20, 2003 for the establishment of service connection for a skin rash have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's increased disability rating claims, these claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to the effective date claim not being granted, a notice letter provided to the Veteran in March 2009 informed him of what was necessary to substantiate a claim of entitlement to an earlier effective date.  Even though this notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2004, September 2005 April 2009 and May 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records and other private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Increased Disability Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Depression

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected depressive disorder.  For historical purposes, the Veteran was originally granted service connection for major depressive disorder in a November 2004 rating decision.  A 30 percent disability evaluation was assigned under Diagnostic Code 9434, effective as of January 26, 2004.  (However, as will be discussed in a subsequent section of this decision, the Board finds that the appropriate effective date is July 21, 2003).  The Veteran submitted a timely notice of disagreement to the assigned rating in January 2005 and he appealed the rating to the Board in October 2006.  

According to an October 2002 mental health intake note, the Veteran reported stress and depression following his on the job injury in 1999.  It was also noted that the Veteran's physical problems had significantly modified his activities, and as a result, increased his depression.  The Veteran reported sleep problems and anxiety.  The Veteran denied any suicidal or homicidal ideations.  The examining social worker diagnosed the Veteran with depression secondary to medical problems.  

A subsequent VA treatment note from November 2002 diagnosed the Veteran with dysthymic disorder and rule out mood disorder related to physical condition.  Examination revealed the Veteran to be casually groomed with a good and appropriate sense of humor.  There was no evidence of a formal thought disorder and the risk for suicide was deemed to be extremely low.  A Global Assessment of Functioning (GAF) score of 55 was assigned at this time.  A GAF score of 55 was again assigned during treatment in May 2003.  The Veteran reported difficulty sleeping.  Examination revealed the Veteran to have clear and relevant speech.  Mild anxiety was noted but his mood appeared to be euthymic.  There was again no evidence of a formal thought disorder and the risk for suicide was again characterized as "low."  

The Veteran was seen again in June 2003.  A GAF score of 50 was noted at this time.  The Veteran again denied suicidal ideation but he reported that he was feeling more hopeless after being denied by VA.  The Veteran noted that he continued to struggle with his chronic pain and that he had frequent crying episodes.  Examination revealed clear and relevant speech.  Again, some anxiety was noted with visible lesions on both the arms and the legs.  There was again no evidence of a formal thought disorder and the risk for suicide was low.  Diagnoses of a mood disorder secondary to chronic pain and major depression were assigned.  

In February 2004, the Veteran was seen with complaints of increasing frustration due to his problems with his claims.  The Veteran continued to deny suicidal ideation, noting that he continued to enjoy his family and his grandchildren.  Examination again revealed clear and relevant speech.  His mood was not found to be depressed at this time and his affect was broad and appropriate.  There was no evidence of a formal thought disorder and his risk for suicide was low.  A GAF score of 45 was assigned at this time.  

The Veteran was also seen by the VA psychiatric clinic in December 2004.  The Veteran reported continued frustration with his VA claims.  He reported that his sleep was usually good and that he did not have suicidal ideations.  The Veteran was noted to be casually groomed with clear and relevant speech.  His mood was described as euthymic and his affect as broad and appropriate.  There was no evidence of a formal thought disorder and the risk for suicide was low.  He was again diagnosed with a mood disorder and major depression and a GAF score of 50 was assigned.  Examination was more or less the same in January 2006 except the Veteran's mood was described as mildly depressed and a GAF score of 45 was assigned.  

The Veteran underwent a VA psychiatric examination in August 2004.  The Veteran reported that he was depressed because he hurt all of the time.  He noted that his interests were decreased because of his physical restrictions, but he still liked going to church and his grandchildren's' ball games.  The Veteran's energy was found to be okay but his concentration was decreased.  The Veteran was casually dressed on examination.  His mood was described as depressed and his affect was congruent with his mood.  Thought processes were coherent and there were no suicidal or homicidal ideations.  He had no flight of ideas or looseness of association.  There were no obsessions, compulsions, or confusion.  Insight and judgment were also found to be adequate.  The Veteran was diagnosed with major depressive disorder secondary to chronic pain and a GAF score of 60 was assigned.  

The above VA examiner again examined the Veteran in September 2005.  The Veteran reported that he was always depressed because of his pain.  He described difficulties with sleeping and decreased interest due to his physical restrictions.  His energy and concentration were decreased.  The Veteran was casually dressed and cooperative during the examination.  His mood was depressed and his affect was congruent with his mood.  Thought processes were coherent and negative for suicidal or homicidal ideation.  There was no looseness of association or flight of ideas.  There were also no obsessions or compulsions.  Judgment and insight were found to be adequate.  He was diagnosed with major depressive disorder secondary to chronic pain.  A GAF score of 68 was assigned.  

A VA psychiatric treatment record from December 2007 notes that the Veteran was suffering from grief due to the death of his son.  His mood was found to be mildly depressed but his affect was appropriate.  There was no evidence of a formal thought disorder and his risk of suicide was deemed to be low.  In September 2008, a GAF score of 50 was assigned.  The Veteran denied suicidal thoughts at this time and his mood was described as depressed and his affect as appropriate.  There was no evidence of psychosis.  According to an October 2008 social work consultation, the Veteran reported that things were improving with his wife and that he was doing better with reduced stress.  

The Veteran was most recently afforded a VA examination for his depression in May 2009.  The Veteran reported being in a good marriage and having five to six friends with whom he met weekly.  One of his friends also accompanied him to his VA examination.  The Veteran reported that he considered suicide once in 2007 but he did not follow through once he thought about his grandchildren.  The examiner concluded that the Veteran was moderately impaired in psychosocial functioning.  Examination revealed the Veteran to be neatly groomed and appropriately dressed.  Psychomotor activity and speech were noted to be unremarkable.  The Veteran's affect was normal and his mood was described as dysphoric.  The Veteran was found to be intact to person and place, but he was not intact to time as he was off by the day of the month by one day.  Thought processes and content were unremarkable and he did not suffer delusions or hallucinations.  However, the examiner noted that the Veteran did occasionally hear the voice of his deceased son saying reassuring things to him.  Judgment and insight were intact.  The Veteran denied homicidal thoughts, but he suggested that he had suicidal thoughts about once a month since receiving VA's most recent remand.  He also reported daily panic attacks when he thought about the death of his son.  Impulse control was good and memory was normal.  The examiner diagnosed the Veteran with major depression and an anxiety disorder not otherwise specified.  A GAF score of 55 was assigned.  The examiner concluded that there was occasional decrease in work efficiency due to the Veteran's psychiatric disability but that he did not suffer from reduced reliability and productivity due to his mental disability.  

Subsequent treatment records demonstrate that the Veteran has continued to seek psychiatric treatment.  A September 2010 VA psychiatric note indicates that the Veteran was doing much better.  The Veteran denied being depressed or having suicidal thoughts.  His affect was found to be at a full range.  A GAF score of 55 was assigned at this time.  According to an April 2011 VA psychiatric record, the Veteran was continuing to struggle because of his pain.  His sleep was noted to be good with medication and he was described as nondepressed without suicidal thoughts.  His anxiety was also noted to be under good control.  Examination revealed the Veteran to be neat and casually groomed.  Speech was clear and relevant.  His affect was within a full range and there were no delusions or hallucinations.  The Veteran was diagnosed with a mood disorder secondary to severe chronic pain and a GAF score of 55 was assigned.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent at any time during the pendency of his claim for his service-connected major depressive disorder.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The next-higher disability rating of 50 percent is warranted when the psychiatric disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Treatment records from 2002 note that the Veteran was experiencing depression, anxiety and sleep impairment.  He denied suicidal or homicidal thoughts and there was no evidence of a formal thought disorder.  A GAF score of 55 was also assigned at this time.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The May 2003 treatment record notes that the Veteran had clear and relevant speech, and subsequent records and examination confirm this fact.  VA treatment records also routinely note the Veteran's suicidal risk to be low.  The Veteran was also found to only have mild anxiety in May 2003 with a euthymic mood.  A February 2004 record also notes that the Veteran's was not depressed at that time and that his affect was broad and appropriate.  However, a GAF score of 45 was assigned at this time and an earlier record from June 2003 noted some anxiety with frequent crying spells.  GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

The Veteran also reported in February 2004 that he enjoyed spending time with his family.  In December 2004, his sleep was noted to be good and he again denied suicidal ideations.  His mood was noted to be only "mildly" depressed in January 2006, but a GAF score of 45 was again assigned.  Examination in August 2004 found the Veteran to be depressed.  However, speech was normal, thought processes were coherent, and there were no suicidal or homicidal ideations.  The Veteran again noted he enjoyed social activities such as going to church or his grandchildren's' ballgames.  A GAF score of 60 was assigned at this time.  A GAF score of 68 was assigned upon further treatment in September 2005.  This score is illustrative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Finally, more recent records from December 2007 and September 2008 confirm symptoms of depressed mood.  However, risk of suicide was again described as low and there was no evidence of a thought disorder.  VA examination in May 2009 revealed the Veteran to be in a good marriage with friends he saw on a regular basis.  In fact, a friend joined him in the examination itself.  Speech was also found to be normal, memory was normal, and judgment was intact.  The examiner also opined that while the Veteran suffered occasional decreases in work efficiency due to his symptomatology, he did not suffer from reduced reliability.  Finally, it does not appear that the Veteran has difficulty in maintaining effective relationships, as he has a good marriage and friends with whom he is in regular contact.  Therefore, the Veteran has not met the criteria for a higher disability evaluation of 50 percent at any time during the pendency of his claim.  

The Board notes that the Veteran did indicate in a February 2011 statement that he was put on suicide watch at one point.  He also indicated during his May 2009 VA examination that he had thought about suicide once in 2007.  Suicidal ideation is one of the factors considered for a 70 percent disability evaluation.  See 38 C.F.R. § 4.130.  However, this one symptom does not demonstrate that the Veteran's disability, when viewed in its entirety, is more appropriately rated as 70 percent rather than as 30 percent disabling.  The May 2009 VA examiner specifically concluded that the Veteran did not suffer from deficiencies in most areas of his life due to his symptomatology.  Furthermore, the Veteran does not suffer from symptomatology as severe as obsessional rituals, illogical and irrelevant speech, panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal hygiene, or an inability to establish and maintain effective relationships - the other factors considered in a 70 percent disability evaluation.  See id.  Finally, the record reflects that the Veteran has been routinely found to be at a low risk of suicide.  As such, the Veteran's disability picture is more appropriately represented by a 30 percent disability evaluation rather than a 70 percent evaluation.  The Veteran also reported occasionally hearing the voice of his deceased son giving him encouraging advice during his May 2009 VA examination.  Nonetheless, it was the examiner's conclusion that the Veteran did not suffer from delusions or hallucinations.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 30 percent for his major depressive disorder.  However, the Veteran has not provided any medical evidence or testimony to demonstrate that he meets the rating criteria necessary for a higher disability evaluation.  The record also contains a number of lay statements in support of the Veteran's claim.  According to a letter dated April 2009 from the Veteran's daughter, the Veteran suffered from depression and anxiety with emotional pain due to not being able to do much with his family because of his joint pain.  A letter from a friend of the Veteran dated April 2009 noted that the Veteran suffered from severe depression and that the Veteran had spoken to him in the past about thoughts of suicide.  However, as already discussed, depression and anxiety are considered in a 30 percent disability evaluation and the Veteran's reported suicidal ideation is insufficient to raise his overall disability picture to a higher level.  

The Board is also aware that the Veteran has received multiple GAF scores of 45 and 50, which illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  GAF scores do not necessarily indicate a specific percent evaluation that must be assigned.  While there is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The record demonstrates that the Veteran was found to be at a low risk for suicide throughout his claim.  In addition, his depression was often described as mild and he has demonstrated that he does not suffer from serious social impairment.  Finally, while the Veteran has received these low GAF scores, he has also been assigned a GAF score of as high as 68.  As such, the assigned GAF scores in this case do not demonstrate entitlement to a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his major depressive disorder are depression, anxiety, intermittent panic attacks, and a single reported instance of a suicidal thought.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic 9434.  The evidence does not suggest that the Veteran's depression alone has resulted in marked interference with employment or that there have been any periods of hospitalization.  According to the May 2009 VA examiner, the Veteran was not incapable of employment due to his depression and he did not suffer from reduced reliability and productivity in his work.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, the Veteran's symptomatology has not been more than 30 percent disabling at any time during the pendency of the appeal.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder must be denied.

Skin Rash

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected skin rash of the lower extremities.  For historical purposes, the Veteran was originally granted service connection for this disability in a November 2004 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 7899-7806, effective as of March 20, 2003.  The Veteran submitted a timely notice of disagreement to the assigned rating in January 2005 and he appealed the rating to the Board in October 2006.  

The record contains an October 2002 private treatment record in which it is noted that the Veteran's right knee was breaking out and itching.  A November 2002 private record also notes that the Veteran had a rash of the right lower extremity.  A diagnosis of folliculitis was assigned at this time.  

The record also contains a private treatment record dated September 2004 from a private dermatologist with the initials A.M.  It was noted that the Veteran was originally treated by Dr. M in 1994.  The examiner noted that the Veteran was suffering from folliculitis of the chin at this time.  The Veteran is not service-connected for this condition.  Dr. M subsequently noted that the Veteran was treated in April 2003 with complaints of a spreading rash.  There were numerous excoriations noted on the lower extremities, bilaterally.  These areas required further treatment in May 2003.  The Veteran was prescribed various topical treatments, such as Prednisone, to treat this condition.  The Veteran subsequently demonstrated a marked improvement, and in May 2003, the urticarial lesion on both lower extremities appeared to be clear.  However, in June 2003, he was again noted to have numerous lesions that were consistent with neurodermatitis and impetiginous lesions.  The Veteran was found to have acute folliculitis with prurigo nodularis in September 2003.  These were treated with cryotherapy, and in October 2003, marked improvement was noted.  Dr. M noted last treating the Veteran in January 2004 for lesions measuring 0.8 centimeters (cm) by 1.8 cm on the lower extremities bilaterally, again consistent with prurigo nodularis and acute folliculitis.  

The Veteran was afforded a VA examination of the skin in September 2005.  The examiner noted that the Veteran wore bilateral hinged knee braces.  In the warmer months, the Veteran would sweat and develop folliculitis or pimple-like lesions under the brace.  These were noted to be itchy.  A diagnosis of bilateral lower extremity folliculitis due to compression from his bilateral knee braces was assigned.  The condition was found to be quiescent at the time of examination.  

The Veteran was most recently afforded a VA examination of the skin in April 2009.  The Veteran was noted to have bilateral rashes on his knees since starting his knee braces.  He had redness and itching.  This led to scratching and infections that have required antibiotics in the past for associated cellulitis.  The Veteran's itching and redness was noted to be a constant condition that he treated with hydrocortisone.  Red, non-infected, papules and patches were also noted on the shins bilaterally.  A diagnosis of contact dermatitis was assigned.  The examiner concluded that the affected area was less than 5 percent of the total body surface and less than 5 percent of the Veteran's exposed areas.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected skin rash at any time during the pendency of his claim.  The Veteran's skin rash is currently rated under Diagnostic Code 7899-7806.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

According to the evidence of record, the Veteran's service-connected skin rash has been isolated to the lower extremities.  The September 2005 VA examiner concluded that the Veteran's skin condition was quiescent, or asymptomatic, at the time of examination.  The April 2009 VA examiner also opined that the Veteran's skin rash covered less than 5 percent of the entire body and less than 5 percent of exposed areas.  As such, the preponderance of the evidence of record demonstrates that the Veteran is technically entitled to a 0 percent disability evaluation for his service-connected skin rash.  Nonetheless, as the Veteran has reported frequent symptoms of itching and a worsening of his rash in the summer months (the 2009 VA examination took place in the spring), the Board will not disturb the currently assigned 10 percent disability evaluation.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected skin rash.  However, he has provided no medical evidence or lay testimony to demonstrate that he is entitled to a higher disability evaluation under any relevant diagnostic code.  The Veteran's wife also described how he would have bleeding and infections associated with the rashes on his legs at times in a March 2009 letter.  However, the fact that the Veteran has suffered bleeding from his rash on occasion does not demonstrate entitlement to a higher disability evaluation.  Furthermore, there was no evidence of infection upon examination in April 2009.  As such, the lay statements of record fail to demonstrate entitlement to a higher disability evaluation.  

The Board has again considered whether a referral for extraschedular consideration is warranted in this case.  See 38 C.F.R. § 3.321(b).  However, the Veteran's symptoms are considered by Diagnostic Code 7806 and this code allows for a higher disability rating as the condition worsens.  As such, the rating criteria reasonably describe the Veteran's disability.  In addition, there is no evidence of the Veteran ever being hospitalized because of this condition or that he suffers any degree of occupational impairment solely because of his skin rash.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss.  The claim must be denied.

Earlier Effective Date Claims

Relevant Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

Depression

The Veteran contends that he is entitled to an effective date prior to January 26, 2004 for the grant of service connection for major depressive disorder.  The evidence of record is clearly in support of the Veteran's contention.  As such, the claim is granted.

On January 26, 2004, VA received a statement from the Veteran in which he indicated that he was filing a claim for depression secondary to his chronic left knee pain.  Included with this statement was an assertion from the Veteran that he originally filed a claim for depression in July 2003.  A review of the record demonstrates that VA received a statement from the Veteran on July 21, 2003 in which he requested entitlement to service connection for depression.  His January 2004 claim was merely a copy of his original claim of July 21, 2003.  VA treatment records prior to January 2004 also confirm a diagnosis of a mood disorder secondary to chronic pain.  

However, the preponderance of the evidence of record demonstrates that an effective date prior to July 2003 is not warranted.  According to letters from the Veteran dated August 2005 and September 2006, he felt that he was entitled to an effective date of December 1999 because that is when he fell at work due to his service-connected knee disability and subsequently developed his other disabilities on appeal.  However, the date of the Veteran's original injury is irrelevant to determining the appropriate effective date.  The law on his matter is quite clear - the effective date will be either the date VA received the Veteran's claim for benefits, or, the date entitlement arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  VA first received a claim from the Veteran seeking compensation for depression on July 21, 2003.  No prior communication can reasonably be interpreted as an attempt on the part of the Veteran to file a claim for depression.  Since July 21, 2003 is later than December 1999, the earliest effective date permitted by law is July 21, 2003.  

The Board recognizes that a lay statement from the Veteran's wife and from a friend do note that the Veteran experienced mood problems due to his chronic pain.  However, statements made by other individuals do not indicate it was the Veteran's intent to file a claim for a mental disability.  As such, these statements do not demonstrate entitlement to an effective date prior to July 21, 2003.  

Entitlement to an effective date of July 21, 2003 for the grant of service connection for depression is granted.  

Right Knee Disability

The Veteran also contends that he is entitled to an effective date prior to March 20, 2003 for status post-meniscal repair and partial meniscectomy of the right knee.  Upon review of the evidence of record, the proper effective date for this claim is February 4, 2002 - the date the Veteran originally asserted entitlement to service connection for his bilateral knee disabilities.  

The record demonstrates that the Veteran filed a formal appeal to the Board regarding a number of issues that will be discussed in the remand section below.  This appeal was received by VA on February 4, 2002.  In this appeal, the Veteran indicated that he believed he was entitled to service connection for both knees on a secondary basis.  Therefore, February 4, 2002 is the appropriate effective date in this case.  

However, the preponderance of the evidence of record demonstrates that an effective date prior to February 2002 is not warranted.  As noted in the previous section, the Veteran believes that he is entitled to an effective date of December 1999 because that is when he fell at work due to his service-connected knee disability and subsequently developed his other disabilities on appeal.  However, the date of the original injury is irrelevant since the proper effective date will be either the date VA received the Veteran's claim for benefits, or, the date entitlement arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  VA first received a claim from the Veteran seeking compensation for his right knee on February 4, 2002.  A review of all of the evidence of record received prior to this date does not reveal an intent on the part of the Veteran to file a claim.  

The Board notes that the Veteran did reference right knee problems in a June 2001 statement.  However, a review of this statement does not indicate that the Veteran made any suggestion that this injury was secondary to his service-connected left knee disability or that it was otherwise related to military service.  While VA must interpret a claimant's submissions broadly, it is not VA's responsibility to conjure up issues that were not raised by the claimant.  In this regard, the Veterans Court has held that, before an RO or the Board can adjudicate an original claim for benefits, the appellant must submit a written document identifying the benefit sought and expressing some intent to seek it.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet.App. 32 (1998); see also Criswell v. Nicholson, 20 Vet.App. 501 (2006).

Entitlement to an effective date of February 4, 2002 for the grant of service connection for status post-meniscal repair and partial meniscectomy of the right knee is granted.  

Skin Rash

Finally, the Veteran contends that he is entitled to an effective date prior to March 20, 2003 for his service-connected skin disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an earlier effective date.  

The first evidence of record that can reasonably be construed as a claim for a skin condition is an envelope full of pictures of the lower extremities from the Veteran.  This envelope has a receipt date stamp of March 31, 2003.  As already noted, the effective date will be either the date VA received the Veteran's claim for benefits, or, the date entitlement arose, whichever is later.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  Regardless of the fact that dermatological records reveal a rash prior to this date, March 31, 2003 is the first time the Veteran notified VA of his rash in a manner that could reasonably be construed as a claim of entitlement.  As already noted, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet.App. 32 (1998); see also Criswell v. Nicholson, 20 Vet.App. 501 (2006).The fact that the Veteran originally suffered an injury in 1999 is irrelevant when assigning the appropriate effective date.  

As a final matter, it is unclear how the RO determined that March 20, 2003 was the appropriate effective date.  However, since the arbitrary date is earlier than the actual date of receipt of the Veteran's photographs, it is beneficial to the Veteran and the Board will not disturb the current effective date.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to March 20, 2003 for the grant of service connection for a skin rash must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for a skin rash is denied.  

An effective date of July 21, 2003 for the grant of service connection for depression is granted.  

An effective date of February 4, 2002 for the grant of service connection for status post-meniscal repair and partial meniscectomy of the right knee is granted.  

An effective date prior to March 20, 2003 for his service-connected skin disorder is denied.  


REMAND

The Veteran contends that he is entitled to increased disability evaluations for chondromalacia of the left knee, degenerative joint disease of the left knee and an initial disability evaluation in excess of 20 percent for status post meniscal repair and partial meniscectomy of the right knee, as well as an earlier effective date for the establishment of entitlement to TDIU benefits.  Regrettably, the Veteran must again endure further delay regarding the resolution of these claims.  

The record demonstrates that the Veteran has repeatedly requested that he be rescheduled for VA examinations with an individual who specializes in orthopedic medicine.  In September 2009, the Veteran informed VA that he felt his previous examinations were inadequate and unfair due to the fact that he was not seen by an orthopedic specialist.  Most recently, in February 2011, the Veteran again pointed out the deficiency in his previous examinations because he was not seen by an orthopedic specialist.  

Furthermore, the Board's January 2009 remand clearly stated, and in fact stressed through the use of italics, that the Veteran was to be scheduled for a "VA orthopedic examination by a doctor specializing in orthopedic practice . . ."  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Therefore, the Veteran's claims should be remanded so that he may be scheduled for a proper examination.  

In reaching this decision, the Board is by no means questioning the probative value of the April 2009 VA examination.  Nonetheless, the prior Board remand was quite specific in this case.  

Finally, regarding the claim of entitlement to an earlier effective date for TDIU benefits, the Board finds that adjudication of this matter should wait until the claim of entitlement to increased disability evaluations for his service-connected knee disabilities have been addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by a doctor specializing in orthopedic practice, to determine the severity of the Veteran's service-connected bilateral knee disabilities.  The claims file and a copy of this remand must be reviewed in conjunction with the examination.  If an examiner specializing in orthopedics is not available at the local RO, the Veteran should be scheduled for an examination at the nearest location where such an examiner is available.  All testing deemed necessary must be conducted and results reported in detail, to include McMurray and Lachman testing.  Range of motion testing must also be conducted with a goniometer for accurate measurement of limitation.  

Based on the review and the physical examination, the orthopedic specialist is asked to render opinions as to the following for each knee:

(a) Does the knee exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  If feasible, the examiner should note the degree of additional range of motion loss due to these symptoms, or more specifically, should note the degree of movement at which any such symptoms begin.  

(b) Does pain significantly limit functional ability during flare-ups or when the knee is used repeatedly over  feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

With respect to the subjective complaints of pain, for each knee, the orthopedic specialist is requested to specifically comment on:

i.  Whether pain is visibly manifested on movement of the joint; 

ii.  the presence and degree of, or absence of, muscle atrophy attributable to the service-connected knee disabilities; 

iii.  the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disorder; and

iv.  the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain.  

2.  Thereafter, readjudicate the issues on appeal.  Readjudication must include a determination as to whether the Veteran's disabilities warrant extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


